Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 9/27/21.  Claim(s) 5-7 are cancelled.  Claim(s) 1-4 and 8-20 are pending. Claim(s) 17-20 have been withdrawn.  Claim(s) 1-4 and 8-16 are examined herein. 
Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited for clarity and to account for claim amendments, and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 2005/0085498 A1; of record) and further in view of Haley et al. (US 2011/0160150 A1; of record).
The instant claims are generally drawn to a composition of (±)-lipoic acid (related to claim 2), disintegrant (e.g. hydroxypropyl cellulose; related to claims 12 and 13), dicalcium phosphate, PVP-VA and hydroxypropyl cellulose as a binder (related to claim 9), vitamins B1, B6, and B12 as water-soluble vitamins, wherein the lipoic acid and the binder are present in relation to each other in a weight ratio from about 1:0.08 - 1:0.03, wherein lipoic acid and dicalcium phosphate are present in relation to each other in a weight ratio from about 1.5:1 to about 3:1 (related to claims 3 and 4), wherein dicalcium phosphate and the binder are present in relation to each other in a weight ratio from about 1:0.5 to about 1:0.07 (related to claim 10), in a tablet form which comprises 25 to 80% (w/w) excipient which is comprised of about 0 to about 55 % (w/w) of a filler, about 0 to about 20 % (w/w) of a disintegrant, about 0 to about 7.5 % (w/w) of a glidant, about 0 to about 5 % (w/w) of a lubricant, based upon the total weight of the tablet, and wherein the pharmaceutically acceptable excipient optionally further comprises a total of about 0 to about 20 % (w/w) of one or more additional pharmaceutically acceptable excipients, based upon the total weight of the tablet (related to claims 11-13), further comprising vitamin B1, vitamin B6, vitamin B12 or a combination thereof (related to claims 14 and 15), and wherein lipoic acid and the total of the one or more water-soluble vitamins are present in relation to each other in a weight ratio from about 1:0.1 to about 1:0.5 (related to claim 16).

Example 8 on pg. 13:
creatine ethyl ester 33%
arginine a-ketoglutarate 25%
lipoic Acid 25%
di-Calcium Phosphate 10%
polyvinyl pyrrolidone (Kollidon 90) 3%
starch 3%
magnesium stearate 1%
TOTAL 100%
This meets the limitations of instant claims 1 and 2 (the lipoic acid is not disclosed as enantiomerically enriched, so it is presumed to be racemic; see, for example, [0036], claim 2, and throughout the document), the Examiner calculates that the ratio of lipoic acid and dicalcium phosphate are about 2.5 thus meeting the limitations of anticipating claims 3 and 4, and the Examiner calculates that the ratio of dicalcium phosphate and binder are about 1.7 thus meeting the limitations of claims 9 and 10.
Example 8 on pg. 15:
creatine ethyl ester 33%
arginine a-ketoglutarate 20%
lipoic Acid 25%
lipid soluble thiamine (i.e. vitamin B1) 5%

polyvinyl pyrrolidone (Kollidon 90) 3%
starch 3%
magnesium stearate 1%
TOTAL 100%
This meets the limitations of instant claims 1 and 2 (the lipoic acid is not disclosed as enantiomerically enriched, so it is presumed to be racemic; see, for example, [0036], claim 2, and throughout the document), the Examiner calculates that the ratio of lipoic acid and dicalcium phosphate are about 2.5 thus meeting the limitations of claims 3 and 4, the Examiner calculates that the ratio of dicalcium phosphate and binder are about 1.7 thus meeting the limitations of claims 9 and 10, the thiamine meets the limitations of claims 14 and 15, The Examiner calculates that the ratio of lipoic acid and thiamine is about 5 thus meeting the limitations of claim 16.
The Examiner notes that while the cited section labels the thiamine as “lipid soluble”, this is not the same as water insoluble.  The thiamines listed in Byrd, e.g. benfotiamine and prosultiamine, are known to be sparingly soluble in water; the instant specification has no definition for what is meant by water soluble vitamins, so under broadest reasonable interpretation this limitation is considered to have been met.
The disclosure of Byrd is very clear that the preferred mode of administration as a tablet (see, for example, throughout the document), so one of ordinary skill could immediately envision the use of a tablet, including with, e.g., the exemplified lubricant Mg stearate, thus meeting the limitations of claims 11-13.

Byrd additionally teaches that the use of a dose of B vitamin complex 50 products was known and understood to be beneficial, e.g. 50 mg of B1 with that amount of most of the other B vitamins (i.e. including B6 and B12; see, for example, [0167]).
Byrd does not specifically disclose the composition with PVP-VA as a binder, vitamins B1, B6, and B12, and wherein the lipoic acid and the binder are present in relation to each other in a weight ratio from about 1:0.08 - 1:0.03.
Haley et al. discloses compositions than can beneficially comprise, for example, lipoic acid (see, for example, claim 11 and the whole document) and calcium phosphate (see, for example, Table 2 on pg. 28).  Haley et al. teaches that common excipients can, and should, be used including an extensive list of commonly known and commonly substituted excipients including colloidal silicon dioxide, croscarmellose sodium, microcrystalline cellulose, cellulose acetate phthalate, different alkyl celluloses, carboxymethylcellulose, methylcellulose, copovidone (i.e. vinylpyrrolidone-vinyl acetate copolymer)/low-substituted hydroxypropyl cellulose, etc. (see, for example, Table 2 on pg. 28).  Thus Haley et al. discloses useful excipients, the equivalence thereof, and also 
It would have been obvious to make the composition of Byrd with PVP-VA, vitamins B1, B6, and B12, and wherein the lipoic acid and the binder are present in relation to each other in a weight ratio from about 1:0.08 - 1:0.03.
One of ordinary skill would have been motivated to use the array of B vitamins because Byrd teaches that it was known at the time that a B-complex, which would have included the claimed elements and more, was useful and contemplates the use in the disclosed composition.  One of ordinary skill would have included it with the disclosed thiamine in the lipoic acid and dicalcium phosphate composition during the routine experimentation and optimization of said composition, and would have done so with a reasonable expectation of success in making an improved composition.
One of ordinary skill would have been motivated to use PVP-VA in the claimed ratio because the prior art showed that compositions of lipoic acid and dicalcium phosphate use similar excipients such as PVP, and that PVP and PVP-VA were both generally known excipients.  Additionally, Byrd discloses that amounts of active agents and excipients need to be adjusted and optimized, which was well-known in the art.  One of ordinary skill would have added, or substituted, PVP-VA for the PVP in the excipients of Byrd during the routine optimization of the composition of lipoic acid and dicalcium phosphate during the routine experimentation and optimization of the properties of the composition, including to within the claimed range, and would have done so with a reasonable expectation of success.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
Absent criticality, the exchange and adjustment of amounts of excipients is routinely performed in the art, and is obvious.

Response to Arguments
The Applicant argues “Byrd fails to disclose a solid pharmaceutical preparation that comprises a binder comprising a vinylpyrrolidone-vinyl acetate copolymer … While Byrd discloses compositions comprising lipoic acid and polyvinylpyrrolidone (which is 
This is not found persuasive.  It is not required that the prior art anticipate the instant claim limitations to make them obvious, only that the suggestion to use the instant claims limitations with a reasonable expectation of success in doing so.  As stated in the prior Office action, and restated above, all of the elements of the instant claims are disclosed by Byrd with only a few exceptions.  These exceptions, e.g. the PVP-VA, are disclosed by Haley et al. exemplifying that the prior art recognized their utility, and their equivalence with other common excipients.  Those of skill in the art understand that different excipients are routinely added, and substituted for one another, and those of skill in the art know that this can be done with a reasonable expectation of success.  Absent criticality, the addition and/or substitution of common excipients is prima facie obvious, and in the instant specification it is clarified that the fundamental importance is the combination of lipoic acid, dicalcium phosphate, and a binder, all of which are anticipated by the prior art.


Conclusion
Claim(s) 5-7 are cancelled. Claim(s) 17-20 have been withdrawn.  Claim(s) 1-4 and 8-16 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627